DISSENTING OPINION OP
MR. JUSTICE MACLEARY.
I cannot agree with the opinion in this case, which requires the affirmance of the judgment of the court below, and shall briefly state my reasons therefor.
The demurrer to the complaint on the ground that it did not state facts sufficient to constitute a cause of action, and that it was ambiguous, unintelligible and uncertain, should have been sustained.
The plaintiff in his complaint alleges that he possesses an estate destined for building lots, and that upon said landed property the defendant has made a survey for the railroad track between Aguadilla and Isabela, erecting roadbeds thereon, and taking as a basis a width which varies from 10 to 40 meters or over, and also taking materials pertaining to the same lands.
Section 105 of the Code of Civil Procedure, in paragraphs 6 and 7 thereof, provides that the defendant may demur to the complaint on the ground that it does not state facts sufficient to constitute a cause of action, or that the same is ambiguous, unintelligible or uncertain
It is clear to my mind that this complaint is subject to the objections enumerated in the statute. Our statute in regard to the recovery of real property is similar to that of California, and the complaint should conform to sections 2168 and *4572182 of tlie second volume of Estee ’s Pleadings. Section 2168 referred to gives a form for the complaint in actions in ejectment so clear and easily followed that a wayfaring man, however lacking in intelligence, need not err therein. Section 2182 especially sets forth: “That in an action in ejectment the material facts which are essential to be alleged by the plaintiff are, first, the title of the plaintiff and, second, possession by the defendant.” Strictly speaking the. old common-law action of ejectment has been done away with in California, and certainly never obtained in Porto Bico. Nevertheless, the statute prescribing the practice to be followed in such cases must be observed. The case of Vance v. Anderson, 113 Cal., 536, declares that the complaint must aver seizin at the date of filing suit. And in Gardwood v. Hastings, 38 Cal., 216, it is said by the Supreme Court that the allegation “that the plaintiff ‘is the owner’ of the land sued for, is, in substance, an allegation of seizin in fee, in ‘ ordinary, ’ instead of in technical language.” And in the opinion of Mr. Chief Justice Field, delivered in the case of Payne & Dewey v. Treadwrell, 16 Cal., 243 and 244, we find it distinctly set forth what the complaint should contain, showing that it should allege ownership in the plaintiff at the time the suit was brought, and that the defendant was in possession of the land and withholding it from the plaintiff at that time.
From these authorities it is plain that this demurrer should have been sustained on the ground that the complaint does not allege that the plaintiff is the ownep of the land sued for, nor does it set forth that the defendant detains the property described from the plaintiff. The complaint attempts, in a confused and roundabout manner and by inference, to allege some such facts as these, but to my mind it is clearly ambiguous, unintelligible, and uncertain, and thus falls within the denunciation of the statute contained in the Code of Civil Procedure cited above. As this point was clearly made by the defendant in the court below, and presented and argued fully in this court, it should not be set aside or overruled, and *458the judgment in this case should be reversed and a new trial granted.